Citation Nr: 1044683	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to December 
1945.  He died in August 2008, and the appellant is his daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 decision by the RO in Cheyenne, 
Wyoming that denied entitlement to a non-service-connected burial 
allowance.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

2.  There was no claim for compensation or pension pending at the 
time of the Veteran's death.

3.  The Veteran served in World War II but his body was not being 
held by a state or a political subdivision of a state due to lack 
of a next of kin and insufficient resources in his estate.

4.  The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in the 
line of duty.

5.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The claim for payment of non-service-connected burial benefits is 
without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 
2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. §§ 
5103(a) and 5103A and 38 C.F.R. § 3.159(b) impose obligations on 
VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is 
dispositive in this case; hence, VA's duties to notify and assist 
claimants pursuant to the above-noted legal authority are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Even if the Board were to presume, for the sake of argument, that 
there is some deficiency insofar as preliminary VA notice and 
development, such would be inconsequential and, therefore, at 
most harmless error.  There is no prejudice to the appellant in 
the Board proceeding to adjudication of this claim.

Governing law and regulation provides that VA burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.  If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be paid.  
38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:  (1) at the time of death, 
the veteran was in receipt of pension or compensation; or, (2) 
the veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of a 
reopened claim there is sufficient prima facie evidence of record 
on the date of the veteran's death to show entitlement; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State.  U.S.C.A. § 2302(a); 38 
C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while "properly hospitalized" by VA 
(in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

The record reflects that the Veteran died in August 2008 of 
aspiration pneumonia, in a private hospice in Arizona.

The record also reflects that the Veteran was not, at the time of 
his death, in receipt of VA service-connected or non-service-
connected benefits, and had no service-connected disabilities.  
Consequently, he was receiving no disability compensation.

The record does not show, nor does the appellant contend, that 
the Veteran died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.  Likewise, the 
evidence does not show, nor does the appellant contend, that the 
Veteran was in receipt of pension or compensation (or military 
retirement pay) at the time of his death.

Additionally, there is no evidence that the Veteran had a pending 
claim for such benefits at the time of death; and although he was 
a Veteran with wartime service, his body was not held by a state 
or a political subdivision of a state due to lack of a next of 
kin and insufficient resources in his estate; rather, pursuant to 
arrangements made by his surviving spouse, the place of final 
disposition was San Fernando Mission Mortuary, in Mission Hills, 
California.


Further, it is not shown, nor does the appellant allege, that the 
Veteran was discharged or released from active service for a 
disability incurred or aggravated in service.

Therefore, it is undisputed that the requirements for VA burial 
allowance have not been met under 38 C.F.R. § 1600(b-c) or 38 
C.F.R. § 3.1605.

Specifically, the appellant asserts that the Veteran fought in 
the trenches and in the front lines during World War II, and that 
he never filed for VA disability benefits during his lifetime 
because he did not want to take a handout, despite having 
recurrent nightmares.  She stated that her father always believed 
he was entitled to VA burial benefits.  She contends that denying 
burial benefits to her father is an insult to the honor of his 
name and his service to his country.

The Board acknowledges the appellant's argument, which appears to 
advocate that all deceased veterans of World War II should be 
eligible for burial benefits despite not receiving VA benefits or 
dying while not in VA's care; however, as discussed above, that 
is not the current state of the law relating to such benefits.

The Board also acknowledges that the Veteran served as a heavy 
mortar crewman and squad leader during World War II and was 
awarded the Combat Infantryman Badge and the European-African-
Middle Eastern Service Medal.  The Board appreciates his years of 
honorable service.  However, as to the current claim, the law is 
dispositive, and VA is bound by the statutes enacted by Congress 
and their implementing regulations.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  Under the circumstances, the appellant's claim for 
burial benefits must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for non-service-connected burial benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


